 

Case 7:19-cr-02336 Document1 Filed on 11/05/19 in TXSD Page 1 of 4

United States District Court

 

AO 91 (Rev. 11/11) Criminal Complaint _ Southern District Of Texas
_ UNITED STATES DISTRICT COURT NOV 05 2019
for the

Southern District of Texas

David J. Bradley, Clerk

United States of America

 

 

 

 

V.
Arturo ILLESCAS
US Citizen
YOB:1984
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 06/28/2019 to 09/0619 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
Title 21 U.S.C. § 841(a)(1) Possession with Intent to Distribute over 50 grams of methamphetamine

This criminal complaint is based on these facts:

See Attachment "A"

am Continued on the attached sheet.

Appaowial:
Roby Willd Avs Yo Ye

yea -2l4g Complainant's signature

Ryan J. Hammer, Special Agent FBI

 

Printed name and title

Sworn to before me and signed in my presence.

Date: it ls/ 201? ME
Judg&s signature
City and state: McAllen, Texas er, United States Magistrate Judge

Printed name and title
Case 7:19-cr-02336 Document1 Filed on 11/05/19 in TXSD Page 2 of 4

Attachment “A”

Affidavit in Support of Complaint

 

I, Ryan J. Hammer, being first duly sworn, state as follows:

Introduction

1. lam a Special Agent (SA} with the Federal Bureau of Investigation (FBI) and have been so
employed since June of 2016. | am currently assigned to the San Antonio Division, McAllen office where
{ conduct a variety of investigations pertaining to gangs and violent crime. | attended the FBI Academy in
Quantico, Virginia, which entailed 21 weeks of training in law enforcement and investigative activities. In
the performance of my duties, | have investigated and assisted in the investigation of violent criminal
organizations to include home invasion crews, gangs, kidnappings, and assaults on federal officers. | have
received training from the FBI pertaining to the investigation of such matters to include extensive training
on cellphone analysis and call! detail records, as well as social media accounts and their analysis. In
addition, | have conferred with FBI colleagues with extensive training and experience in the investigation
of violent criminal organizations.

2. The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses. This affidavit is intended to show
merely that there is sufficient probable cause for the requested warrant and does not set forth all of my
knowledge about this matter. Your affiant knows that it is a violation of Title 21 United States Code
Section 841(a)(1) to manufacture, distribute, or dispense, or possess with intent to manufacture,
distribute or dispense, a controlled substance.

3. Based on my training and experience and the facts as set forth in this affidavit, there is
probable cause to believe that violations of the offenses listed above have been committed by Arturo
ILLESCAS (hereinafter “ILLESCAS”).

Facts Supporting Probable Cause

 

4. Beginning on or about June 28th, 2019 and continuing through July 19, 2019, your affiant
and investigators with the FBI utilized a FBI confidential human source (Cl#1) to record several phone calls
with ILLESCAS. In these phone calls, ILLESCAS offered to sell Cl#1 handguns, rifles, and

\

methamphetamine.
Case 7:19-cr-02336 Document1 Filed on 11/05/19 in TXSD Page 3 of 4

5. On July 18, 2019 and July 19, 2019, your affiant and investigators with the FBI utilized Cl#1
to make several recorded calls with ILLESCAS, in order to arrange a methamphetamine transaction. In
these calls, the amount of methamphetamine and the cost were discussed. On July 19, 2019, under the
direction and surveillance of your affiant and investigators with the FBI, Cl#1 conducted a controlled
purchase of approximately 64.8 grams of methamphetamine from DLLESCAS. On the morning of July
19, 2019, ILLESCAS met Cl#1 in San Juan, Texas. Cl#1 provided ILLESCAS with $800.00 USD in
exchange for two plastic bags containing a white crystal substance suspected to be methamphetamine.
The first bag weighed approximately 33.1 grams and the second bag weighed approximately 31.7 grams.
Investigators with the FBI later field tested both bags and both tested positive for the presence of
methamphetamine.

6. On September 6, 2019, Investigators with the Alamo, Texas Police Department (PD)
conducted a traffic stop on a black Cadillac CTS and the male driver was identified as Arturo ULLESCAS.
During a pat down for officer safety, Alamo PD Investigators came across a plastic bag on the person of
ILLESCAS which contained a green leafy substance which later field tested positive for marijuana and
a clear plastic bag with a crystal like substance that later field tested positive for methamphetamine.
Alamo PD later conducted measurements of the seized narcotics. The methamphetamine was later
weighed to be approximately 5.76 gram, the marijuana weighed approximately 0.8 grams, and the THC
Oil weighed approximately 1.0 grams.

7. ILLESCAS is a known gang member and has a prior felony conviction for aggravated
assault with a deadly weapon in 2014.

Conclusion

8. As a result of the controlled purchase, investigators have probable cause to believe that
ILLESCAS knowingly and willfully manufactured, distributed, or dispensed, or possessed with intent to

manufacture, distribute or dispense, a controlled substance.
Case 7:19-cr-02336 Document1 Filed on 11/05/19 in TXSD Page 4 of 4

9. Based on the aforementioned factual information, your Affiant respectfully submits that

ILLESCAS did commit a violation of Title 21 United States Code Section 841(a)(1).

Ryd Hammer

Special Agent
Federal Bureau of Investigation

 

Sworn to and subscribed before me this St day of November, 2019.

 

 
 
 

nit¢éd States Magistrate Judge
